DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and IDS filed on 6/30/2020.  Claims 1-10 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Oath/Declaration
Applicant is reminded that as noted in the miscellaneous communications mailed on 7/17/2020 that a properly executed inventor's oath or declaration has not been received for the following inventor(s):
	Defeng Lang
	Hendrik Anne Mol
	Stijn van Eesbeek
	Henricus van Genuchten
Applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-8, the independent claims 1 and 9, from which the respective claims depend, recite a method for estimating a bearing load in a bearing comprising a first ring, a second ring and a row of rolling elements arranged between the first ring and the second ring, comprising a combination of inventive steps of extracting a shape information of the waveform using a first harmonic component (u) and a second harmonic component (v) of the strain signal waveform (which was generated by the at least one strain sensor probe and transmitted to the electronic control unit) and calculating a bearing load estimation as a polynomial function of the first and second harmonic components (u,v) of the strain signal, in the manner as claimed, which the prior arts made for record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process, (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the waveform of the loading bearing system, as normally found in the art data processing involving measuring, calibrating or testing of measured signal processing; nor are  the claims directed to certain methods of organizing human activity. 	
As per claim 9, the claim recites a bearing assembly comprising a bearing having a first ring equipped with a least one strain sensor probe, a second ring, and a row of rolling elements arranged between the first ring and the second ring, and an electric control unit, comprising a combination of inventive features in which the electronic control unit being configured to extract a shape information of the waveform using a first harmonic component (u) and a second harmonic component (v) of the strain signal and  calculate a bearing load estimation as a polynomial function of the first and second harmonic components (u,v) of the strain signal, in the manner as claimed, which the prior arts made for record failed to teach or suggest as claimed.  
As per claim 10, the claim recites a method for estimating a bearing load in a bearing comprising a first ring, a second ring and a row of rolling elements arranged between the first ring and the second ring, comprising a combination of inventive steps of extracting a first harmonic component (u) and a second harmonic component (v( of the strain signal (which was generated and transmitted to the electronic control unit); calculating a ratio of the first harmonic component and the second harmonic component; and calculating a bearing load estimation as a polynomial function of the (calculated) ratio, as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process, (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the waveform of the loading bearing system, as normally found in the art data processing involving measuring, calibrating or testing of measured signal processing; nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        June 3, 2022